DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 August 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Independent claim 1 has been amended to state that the gas supply unit communicates with the fluid supplying unit and “supplies gas for interposing the fluid to the fluid supplying unit…”  However, it is unclear what the fluid is “interposed” between.  Furthermore, it is unclear what the phrase “for interposing the fluid to the fluid supplying unit” is intended to mean, because the phrase “interposing…to” suggests that there is a “transporting” or “moving” step that is inconsistent with the definition of “interposing”.  It is unclear where the “interposing” occurs – i.e. whether the fluid is interposed (between what?) at the fluid supplying unit or at the discharge port.  This is especially true given 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Oura (US 20120252110) in view of Hammes (US 20200009549) and/or Kobayashi (US 20130109086) and further in view of Matsumoto (US 5690895).
	With respect to claim 1, Oura discloses an aseptic sampling apparatus comprising an isolator (Figure 1:101), a liquid delivery port disposed in the isolator, and 
	Hammes discloses a sampling apparatus comprising a fluid supplying unit (Figure 1:14) configured to withdraw fluid from an incubation device (Figure 1:17).  At least paragraphs [0023], [0027]-[0029] and [0042]-[0050] state that the fluid supplying unit is in communication with a gas supplying unit (“bubble can serve as a separator, i.e. a plug, that delimits the first mixed fluid sample from subsequent fluid samples that are drawn into the syringe plunger pump (13) in a second or further step. This separation of the mixed fluid samples by the respective bubbles allows for a continuous plug flow of discretely separated mixed fluid samples through the device”).  Accordingly, the fluid delivered through the fluid supplying unit is interposed between gas plugs.
	Kobayashi discloses a sampling apparatus for use with a cell culture system.  The sampling apparatus includes a fluid supplying unit (Figure 2:C1) that includes a syringe configured to supply a fluid to an incubation device (Figure 1:CC).  A gas supplying unit (Figure 2:D2) communicates with the fluid supplying unit in order to operate a plunger that resides within the syringe.  This is described in at least paragraphs [0091]-[0096].


	Oura and Hammes/Kobayashi, however, still differ from Applicant’s claimed invention because Oura does not appear to teach that a tip end portion of the fluid supplying unit is configured to be inserted into the discharge port of the sampling unit, such that a seal member seals the space between the tip end portion and the discharge port.

[AltContent: textbox (Discharge flow path)][AltContent: textbox (Discharge port)][AltContent: textbox (Sampling section)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    2147
    1531
    media_image1.png
    Greyscale

prima facie obvious to apply a known technique (here, a seal member) to a known device ready for improvement to yield predictable results.  See MPEP 2143.

	With respect to claims 2 and 10, Oura, Hammes/Kobayashi and Matsumoto disclose the combination as described above.  Matsumoto teaches that the seal member 32 is an o-ring that is disposed in a part of a discharge flow path defined by the flow cell.  column 5, line 58 to column 3.

	With respect to claim 3, Oura, Hammes/Kobayashi and Matsumoto disclose the combination as described above.  Oura additionally states that a one-way valve (Figure 1:165) is disposed in the first flow path and only allows fluid to flow toward the liquid delivery port.


	With respect to claim 6, Oura, Hammes/Kobayashi and Matsumoto disclose the combination as described above.  Oura teaches that a second flow path communicates with the sampling section in order to provide a buffer from a buffer solution supplying section.  Although Oura does not expressly teach that a pump is disposed along the second flow path, those of ordinary skill would have found it obvious to use a pump to move buffer from the buffer supply to the sampling section.  
[AltContent: textbox (Liquid delivery port)][AltContent: textbox (Sampling section)][AltContent: textbox (Second flow path)][AltContent: textbox (Buffer supplying section)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    792
    691
    media_image2.png
    Greyscale


With respect to claim 8, Oura, Oura, Hammes/Kobayashi and Matsumoto disclose the combination as described above.  Oura and Hammes both require aseptic connection couplings to join tubing portions with other units.  For example, Hammes teaches in paragraph [0038] that “the first tubing 225 is fluidly coupled to the first opening 188 of the first bore 186, and the second tubing 227 is fluidly coupled to the 

With respect to claim 9, Oura, Hammes/Kobayashi and Matsumoto disclose the combination as described above.  Hammes further shows that a syringe plunger pump (Figure 1:13) is used to supply liquid and gas.  Kobayashi additionally requires a syringe plunger pump, as shown in at least Fig. 2.

	With respect to claim 11, Oura, Hammes/Kobayashi and Matsumoto disclose the combination as described above.  As previously discussed above, Hammes teaches that the sample liquid is divided between at least first and second gas plugs.  Accordingly, a sample is applied after a first gas and before a second gas during delivery out of the isolator.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Oura (US 20120252110) in view of Hammes (US 20200009549) and/or Kobayashi (US 20130109086) and further in view of Matsumoto (US 5690895) as applied to claims 1 and 4, and further in view of Regan (US 20080213872).
	Oura, Hammes/Kobayashi and Matsumoto disclose the combination as described above, however do not appear to teach a downstream valve switching unit connected to third and fourth flow paths.
	Regan discloses a system for processing biological assays comprising a valve switching unit (Figure 1A:12) configured to direct a sample (Figure 1A:48) to different 
	Before the effective filing date of the claimed invention, it would have been obvious to direct sample fluid removed from the Oura isolator to different processing locations using a valve switching unit.  Regan shows how a valve switching unit may be automatically operated to guide fluid to different unit operations located along multiple (i.e. third, fourth) flow paths using at least one pump.

Response to Arguments
Applicant's arguments filed 19 August 2021 have been fully considered but they are not persuasive.
Applicant argues that Matsumoto does not teach interposing fluid between gas.  However, the claims do not require interposing fluid between gas.  Rather, claim 1 merely states that gas is supplied to interpose the fluid “to” the fluid supplying unit.  The claims do not state that fluid is interposed between two separate gas plugs.  
Alternatively, it is noted that Hammes teaches in at least paragraphs [0023], [0027]-[0029] and [0042]-[0050] state that the fluid supplying unit is in communication with a gas supplying unit (“bubble can serve as a separator, i.e. a plug, that delimits the first mixed fluid sample from subsequent fluid samples that are drawn into the syringe plunger pump (13) in a second or further step. This separation of the mixed fluid samples by the respective bubbles allows for a continuous plug flow of discretely 

Conclusion
This is a non-final rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/NATHAN A BOWERS/Primary Examiner, Art Unit 1799